NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-3581
                                      ____________

                               CARL OSBOURNE WISE,

                                                       Appellant

                                             v.

                      COMMISSIONER OF SOCIAL SECURITY
                                ____________

                       On Appeal from United States District Court
                        for the Western District of Pennsylvania
                              (W.D. Pa. No. 2-13-cv-00968)
                        District Judge: Honorable Cathy Bissoon
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 28, 2015

               Before: FISHER, HARDIMAN and ROTH, Circuit Judges.

                               (Filed: September 16, 2015)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
FISHER, Circuit Judge.

       Carl Osbourne Wise appeals the District Court’s summary judgment in favor of

the Commissioner of Social Security affirming the Commissioner’s denial of Wise’s

disability benefits. We will affirm.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       In January 2012, Wise applied for Social Security Disability Insurance Benefits

and Supplemental Security Income. The basis for Wise’s applications was an alleged

inability to work beginning September 6, 2011, due to various physical ailments as well

as depression, anxiety, and insomnia. Wise’s applications were initially denied, so he

requested a hearing before an administrative law judge (“ALJ”). Following a hearing, the

ALJ concluded that Wise was not disabled because Wise had the residual functional

capacity (“RFC”) to perform a range of sedentary work for which there were a significant

number of jobs available in the economy. The Appeals Council denied Wise’s request for

review of the ALJ’s decision, making it the Commissioner’s final decision.




                                              2
      Wise appealed to the District Court, and the District Court granted summary

judgment in favor of the Commissioner, concluding that the ALJ’s findings were

supported by substantial evidence. Wise timely appealed.

                                           II.

      The District Court had jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). We

have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the

Commissioner’s legal conclusions and review the Commissioner’s factual findings for

substantial evidence, “which is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”1 In reviewing the evidence, we may not re-weigh

the evidence or substitute our view for the Commissioner’s.2

                                           III.

      The core issue on appeal is whether the ALJ erred at step five of the Social

Security Administration’s five-step process3 in concluding that Wise was capable of



      1
         Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011) (internal
quotation marks omitted).
       2
         See Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
       3
         The five-step process requires the ALJ to review:

      (1) the claimant’s current work activity; (2) the medical severity and duration of
      the claimant’s impairments; (3) whether the claimant’s impairments meet or equal
      the requirements of an impairment listed in the regulations; (4) whether the
      claimant has the residual functional capacity to return to past relevant work; and
      (5) if the claimant cannot return to past relevant work, whether he or she can make
      an adjustment to other work in the national economy.

                                            3
performing other jobs available in the national economy given his RFC. An individual’s

RFC “is defined as that which an individual is still able to do despite the limitations

caused by his or her impairment(s).”4 In determining a claimant’s RFC, the ALJ must

consider all the evidence in the record, including the medical and non-medical evidence,

and the ALJ must explain his rejection of any pertinent evidence. An ALJ faced with

conflicting medical opinions may choose to credit one over another as long as the ALJ

gives a permissible reason for rejecting a medical opinion.5 Provided that the RFC

determination must be supported by substantial evidence, the decision is for the ALJ to

make, not the treating physicians or State agents.6

       The ALJ concluded that Wise had the RFC to perform a range of sedentary work,

which, in addition to physical limitations not challenged on appeal, was “limited to

simple, routine, and repetitive tasks requiring no more than occasional interaction with

supervisors, coworkers, and the general public.”7 Wise contends that the ALJ’s RFC

findings as to his mental limitations are inconsistent with the medical evidence showing

that Wise could not handle changes in a routine work setting. For support, Wise relies on

the opinion of Dr. Thomas Andrews, the State agency examining psychologist, who in a

Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir. 2010) (internal quotation marks
omitted). At steps one through four, the burden of proof is on the claimant; at step five,
the burden shifts to the Commissioner. Id.
       4
         Fargnoli v. Massanari, 247 F.3d 34, 40 (3d Cir. 2001) (internal quotation marks
omitted).
       5
         Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505–06 (3d Cir. 2009).
       6
         Chandler, 667 F.3d at 361.
       7
         App. 59.
                                             4
checkbox form accompanying his examination report opined that Wise was markedly

limited in his ability to respond appropriately to work pressures in a usual work setting

and to changes in a routine work setting. Wise also cites the opinion of Dr. John Rohar,

the State agency reviewing psychologist (who did not personally examine Wise), stating

that Wise could “perform simple, routine, repetitive work in a stable environment.”8 Wise

contends that, by leaving out a limitation in Wise’s RFC about adapting to changes in the

work setting, the ALJ wrongfully elevated his own assessment of the medical evidence

above the assessment of the psychologists. We disagree.

       In his explanation of his RFC findings, the ALJ expressly considered the opinions

of Dr. Andrews and Dr. Rohar. Notably, and contrary to Wise’s assertions on appeal, Dr.

Andrews’s and Dr. Rohar’s opinions were not unanimous. Dr. Rohar criticized Dr.

Andrews’s assessment “as an overestimate of the severity” of Wise’s limitations,

particularly the assessment of Wise’s inability to “mak[e] performance adjustments and

mak[e] personal and social adjustments.”9 Dr. Rohar explained that Dr. Andrews’s

opinion should be discounted because it was “based on a brief clinical encounter” and

relied too heavily on Wise’s “subjective report of symptoms and limitations.”10 Dr. Rohar




       8
         App. 179.
       9
         App. 180.
       10
          Id.
                                             5
found that Wise’s impairments did not prevent him “from performing the basic mental

demands of competitive work on a sustained basis.”11

       The ALJ assigned Dr. Andrews’s opinion only “some weight,” rejecting his

conclusory opinion about Wise’s inability to handle changes or pressures in a routine

work setting because it was “based solely upon the subjective complaints of the

claimant.”12 The ALJ found that Dr. Andrews’s opinion was not supported by the

objective evidence, which included evidence showing that medication appeared to

successfully treat Wise’s mental health conditions; that his primary issues were social

stressors; and that he was consistently alert, fully oriented, well-groomed, cooperative,

and calm with normal speech, goal-directed thought processes, intact memory, and fair

judgment. In discussing Wise’s subjective complaints, the ALJ also found Wise lacked

credibility, in significant part because Wise’s independent and varied daily living

activities belied his claims of an inability to handle work-related activities. We conclude

that Dr. Rohar’s direct criticism of Dr. Andrews’s opinion and the ALJ’s discussion of

the evidence in the record that implicitly supported Dr. Rohar’s criticism provided a

reasonable basis for the ALJ not to include a limitation in the RFC about Wise’s inability

to adapt to normal work pressures or changes.

       Other aspects of Dr. Rohar’s opinion do not compel inclusion of a limitation in the

RFC on Wise’s ability to adapt to changes in a routine work setting. In response to a

       11
            Id.
       12
            App. 62.
                                             6
question on the RFC assessment about Wise’s ability to respond to changes in the work

setting, Dr. Rohar wrote Wise was “moderately limited.”13 But we have said that ALJs

are not required to give any weight to these fill-in-the-blank and checklist portions of

RFC assessments and that their focus instead should be on the narrative portions of the

assessments where the medical experts expound on their opinions.14 Dr. Rohar’s ultimate

RFC conclusion—that Wise’s limitations did not prevent him from performing the basic

mental demands of competitive work on a sustained basis—does not require a limitation

about adapting to changes in a routine work setting and is therefore consistent with the

ALJ’s RFC findings omitting any such limitation. Still, the ALJ assigned Dr. Rohar’s

opinion “some weight,” giving Wise “the benefit of the doubt” by further limiting Wise’s

contact with supervisors, coworkers, and the public.15

       Wise correctly notes Dr. Rohar’s opinion that Wise should be limited to “simple,

routine, repetitive work in a stable environment,” but Wise overstates Dr. Rohar’s use of

the word “stable.” Nothing in the ALJ’s RFC analysis indicates that he understood Dr.

Rohar’s recommendation of a “stable environment” to refer to a limitation on Wise’s

ability to adapt to changes in the work setting. In fact, Dr. Rohar used the word “stable”

to describe Wise’s concentration and persistence limitations and addressed Wise’s

       13
          App. 180.
       14
          See Smith, 631 F.3d at 636; see also App. 179 (“The questions below help
determine the individual’s ability to perform sustained work activities. However, the
actual mental residual functional capacity assessment is recorded in the narrative
discussion(s) in the explanation text boxes.”).
       15
          App. 62.
                                             7
adaptation limitations, including his ability to adapt to changes in the work setting,

elsewhere on the RFC assessment form. Additionally, Dr. Rohar’s assessment that Wise

should be limited to “production oriented jobs requiring little independent decision

making”16 was accounted for in the ALJ’s RFC findings limiting Wise to simple, routine,

and repetitive tasks with no more than occasional interaction with any other people. This

conclusion is reinforced by the vocational expert’s testimony that a person with Wise’s

RFC could perform the production-oriented jobs of document preparer and ampoule

sealer.

          Accordingly, we conclude that substantial evidence supports the ALJ’s RFC

findings, and that the ALJ’s hypothetical to the vocational expert conveyed all of Wise’s

credibly established limitations. Finally, because the ALJ credited the vocational expert’s

opinion that there were substantial jobs available in the national economy for someone

with Wise’s RFC, the ALJ’s finding that Wise was not disabled is supported by

substantial evidence.

                                               IV.

          For the foregoing reasons, we will affirm the order of the District Court.




          16
               App. 180.
                                                8